                                                    Clear Form
DOCUMENTS UNDERCase 5:18-cr-00312-EJD Document
                 SEAL                                             28 Filed 10/15/19
                                                                        TOTAL TIME (mPage
                                                                                     ins): 1 25
                                                                                              of 1
M AGISTRATE JUDGE               DEPUTY CLERK                                        REPORTER/FTR
M INUTE ORDER                  P. Cromwell                                          1:34-1:59
MAGISTRATE JUDGE                DATE                                                NEW CASE         CASE NUMBER
Virginia K. DeMarchi                     October 15, 2019                                          18-cr-00312-EJD
                                                     APPEARANCES
DEFENDANT                                 AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                   PD.      RET.
Xiaolong Zhang                                     N        P       Daniel Olmos                         APPT.
U.S. ATTORNEY                             INTERPRETER                              FIN. AFFT           COUNSEL APPT'D
Marissa Harris                           Mandarin - Kasie Cheung                   SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR            PARTIAL PAYMENT
                            Kim Do                                   APPT'D COUNSEL              OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                          STATUS
                                                                                                            TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT             BOND HEARING             IA REV PROB. or          OTHER
                                                                                   or S/R
       DETENTION HRG              ID / REMOV HRG          CHANGE PLEA              PROB. REVOC.             ATTY APPT
                                                                                                            HEARING
                                                    INITIAL APPEARANCE
        ADVISED                 ADVISED                  NAME AS CHARGED              TRUE NAME:
        OF RIGHTS               OF CHARGES               IS TRUE NAME
                                                       ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON              READING W AIVED              W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT                SUBSTANCE
                                                        RELEASE
      RELEASED           ISSUED                     AMT OF SECURITY         SPECIAL NOTES              PASSPORT
      ON O/R             APPEARANCE BOND            $                                                  SURRENDERED
                                                                                                       DATE:
PROPERTY TO BE POSTED                         CORPORATE SECURITY                        REAL PROPERTY:
    CASH    $


      MOTION           PRETRIAL               DETAINED           RELEASED      DETENTION HEARING             REMANDED
      FOR              SERVICES                                                AND FORMAL FINDINGS           TO CUSTODY
      DETENTION        REPORT                                                  W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
    CONSENT                    NOT GUILTY                  GUILTY                    GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                CHANGE OF PLEA              PLEA AGREEMENT            OTHER:
    REPORT ORDERED                                         FILED
                                                       CONTINUANCE
TO:                               ATTY APPT               BOND                     STATUS RE:
                                  HEARING                 HEARING                  CONSENT                TRIAL SET

AT:                               SUBMIT FINAN.            PRELIMINARY             CHANGE OF              STATUS
                                  AFFIDAVIT                HEARING                 PLEA
                                                           _____________
BEFORE HON.                       DETENTION                ARRAIGNMENT             MOTIONS                JUDGMENT &
                                  HEARING                                                                 SENTENCING

       TIME W AIVED               TIME EXCLUDABLE          IDENTITY /              PRETRIAL               PROB/SUP REV.
                                  UNDER 18 § USC           REMOVAL                 CONFERENCE             HEARING
                                  3161                     HEARING
                                                ADDITIONAL PROCEEDINGS
Court removes the Pretrial Release Conditions of 1) curfew; and 2) GPS monitoring. Written order to follow. Defense counsel
to provide declaration from surety. Government Motion for a 24 stay is Granted.

                                                                                        DOCUMENT NUMBER:
